Talmadge, J.*
(dissenting) — Washington’s Industrial Insurance Act (Act) was first enacted in 1911. Despite the millions of claims presented by injured workers in Washington to the Department of Labor and Industries (Department), the hundreds of thousands of cases heard by the *824Board of Industrial Insurance Appeals (Board), and the thousands of cases tried in Washington’s court system since the passage of the Act in 1911, the majority for the first time interprets the provisions of RCW 51.08.178 as including employer-provided benefits when calculating an injured worker’s wages and that worker’s time loss, pension, or death benefits under the Act. This position is inconsistent with the express language of the statute and its interpretation by the Department and the Board. The majority’s interpretation of the Act will disrupt the Department’s underwriting of the risk of industrial accidents and assessment of premiums to employers for industrial insurance. This interpretation of RCW 51.08.178 has no principled limitation; many other types of employer benefits constitute “necessities of life,” as the Court of Appeals phrased them, or “core, nonfringe benefits,” as the majority provides. Finally, an unintended consequence of the majority’s opinion is the likely provocation of a bitter battle in the Legislature between labor and business over the scope of RCW 51.08.178. For these reasons, I respectfully dissent.

(1) RCW 51.08.178 Definition of Wages

Beginning first with the language of RCW 51.08.178, the statute provides:
(1) For the purposes of this title, the monthly wages the worker was receiving from all employment at the time of injury shall be the basis upon which compensation is computed unless otherwise provided specifically in the statute concerned. In cases where the worker’s wages are not fixed by the month, they shall be determined by multiplying the daily wage the worker was receiving at the time of the injury:
(a) By five, if the worker was normally employed one day a week;
(b) By nine, if the worker was normally employed two days a week;
(c) By thirteen, if the worker was normally employed three days a week;
(d) By eighteen, if the worker was normally employed four days a week;
*825(e) By twenty-two, if the worker was normally employed five days a week;
(f) By twenty-six, if the worker was normally employed six days a week;
(g) By thirty, if the worker was normally employed seven days a week.
The term “wages” shall include the reasonable value of board, housing, fuel, or other consideration of like nature received from the employer as part of the contract of hire, but shall not include overtime pay except in cases under subsection (2) of this section. However, tips shall also be considered wages only to the extent such tips are reported to the employer for federal income tax purposes. The daily wage shall be the hourly wage multiplied by the number of hours the worker is normally employed. The number of hours the worker is normally employed shall be determined by the department in a fair and reasonable manner, which may include averaging the number of hours worked per day.
(2) In cases where (a) the worker’s employment is exclusively seasonal in nature or (b) the worker’s current employment or his or her relation to his or her employment is essentially part-time or intermittent, the monthly wage shall be determined by dividing by twelve the total wages earned, including overtime, from all employment in any twelve successive calendar months preceding the injury which fairly represent the claimant’s employment pattern.
(3) If, within the twelve months immediately preceding the injury, the worker has received from the employer at the time of injury a bonus as part of the contract of hire, the average monthly value of such bonus shall be included in determining the worker’s monthly wages.
(4) In cases where a wage has not been fixed or cannot be reasonably and fairly determined, the monthly wage shall be computed on the basis of the usual wage paid other employees engaged in like or similar occupations where the wages are fixed.
The majority’s analysis focuses solely on the definition of wages found in one portion of the statute to the exclusion of the remainder of RCW 51.08.178. The majority looks to the *826language of “the reasonable value of board, housing, fuel, or other consideration of like nature received from the employer as part of the contract of hire . . .” to sustain its position that medical and dental insurance constitute part of an individual’s wages when calculating time loss benefits. The majority also extrapolates from Washington case law to support its position. The majority finds support both in Rose v. Department of Labor & Industries, 57 Wn. App. 751, 758, 790 P.2d 201 (1990), a Court of Appeals’ decision suggesting wages include all consideration received by an employee from an employer in exchange for work performed, and in other case law indicating the purpose of time- loss compensation is to reflect a worker’s lost earning capacity. See, e.g., Double D Hop Ranch v. Sanchez, 133 Wn.2d 793, 798, 947 P.2d 727, 952 P.2d 590 (1997). The majority’s discussion, however, is far too narrow.
Looking to the language of RCW 51.08.178 itself, it is readily apparent the Legislature nowhere mentions benefits like medical and dental insurance as part of “wages” for purposes of calculating time loss.14 In RCW 51.08.178, the Legislature explicitly referenced a variety of forms of compensation, but specifically failed to mention benefits. The Legislature included wages, board, housing, fuel, tips, and bonuses, but expressly excluded overtime wages. It did not reference medical and dental insurance—anymore than it discussed deferred compensation contributions, pensions, payments for group life insurance, and many other fringe benefits. The Legislature did reference board, housing, and fuel, benefits which are plainly associated with an employee traveling or living at a place of the employer’s choosing because of a particular need of the employer. “[0]ther consideration of a like nature” more rationally fits with these circumstances of a peripatetic employee or one living elsewhere than their usual residence at the employer’s *827request. See, e.g., 1954 Op. Att’y Gen. No. 240 (University of Washington student nurses residing at Firland Sanitarium during the training period are Firland employees).
Moreover, RCW 51.08.178(1) expressly states the calculation of wages is based on multiplication of the hourly wage paid to an injured worker by the number of hours the worker is normally employed. The statute does not contemplate in any fashion that the hourly wage includes benefits, except for those specific categories of nonwage benefits identified in the statute itself.
Finally, the statute must be placed in context. RCW 51.08.178 is a definitional section. Time loss under the Act is paid pursuant to the provisions of RCW 51.32.090. The calculation of temporary total disability or time loss payments is derived from RCW 51.32.060, which commands that an injured worker be paid a portion of his or her wages. However, the benefits received by an injured worker are capped on the basis of the average monthly wage paid in Washington State. RCW 51.32.060(5). The average daily wage in Washington State is defined in RCW 51.08.018. That statute specifically references the provisions of RCW 50.04.355, Washington’s Employment Security Act. Washington’s Employment Security Act specifically exempts various fringe benefits from the definition of wages. RCW 50.04.330. It would seem exceedingly anomalous for the Legislature to include benefits within the definition of wages under the Act and yet cap the calculation of wages for purposes of time-loss payments by a figure that expressly excludes the payment of such benefits.
The majority asserts the definition of “wages” under the Act is a product of 1971 legislative changes. The majority is correct in part. “Wages” have not been a part of the definition of time loss under the Act since 1911. The definition of “wages” did become more significant after 1971 because amendments to the Act that year created the present statutory scheme for payment of time-loss benefits, pension benefits, and death benefits based on a percentage of the wages paid to an injured worker. In 1971, the Act was *828expanded to cover nearly all employment in Washington rather than only “extra hazardous” work.
But the definition of “wages” has been part of coverage determinations under the Act since its inception. In particular, a person who performed services without the payment of wages constituted a volunteer who was not covered under Washington’s Act. See Laws of 1911, ch. 74, § 3, at 348 (“[a]ny individual employer or any member or officer of any corporate employer who shall be carried upon the pay roll at a salary or wage not less than the average salary or wage named in such pay roll and who shall be injured, shall be entitled to the benefit of this act as and under the same circumstances as and subject to the same obligations as a workman”). See also RCW 51.12.035(1) (“[a] ‘volunteer’ shall mean a person who performs any assigned or authorized duties for the state or any agency thereof,. . . brought about by one’s own free choice, receives no wages, and is registered and accepted as a volunteer by the state or any agency thereof. ...”). It is likely this conception of “wages” was imported into RCW 51.08.178 in 1971.
Washington courts and the Office of the Attorney General have discussed the question of receipt of wages for purposes of determining coverage under the Act. In Kirk v. Department of Labor & Industries, 192 Wash. 671, 74 P.2d 227 (1937), we held a person who went into the woods with his neighbor on Sunday to assist the neighbor in obtaining firewood for sale without agreeing to specific compensation was not covered under the Act. Similarly, in a long series of Attorney General opinions, the Attorney General has considered the question of whether a person is an employee under the Act or a volunteer. In Attorney General Opinion No. 240, the Office of the Attorney General opined that certain student nurses from the University of Washington who served for a six-week training period at the Firland Sanitarium were employees under the Act, even though they remained students and did not receive a definite wage. Instead, the student nurses received room, board, and fuel as remuneration for their services. It is precisely the *829circumstances of employees such as the student nurses at Firland Sanitarium that the provisions in RCW 51.08.178 with respect to room, board and other similar types of compensation were designed to address as to eligibility for coverage under the Act. But at no time, however, did the Legislature contemplate benefits would be part of the calculation of wages under RCW 51.08.178 for purposes of establishing a worker’s benefits under the Act.

(2) Department/Board Interpretation of RCW 51.08.178

Neither the Department nor the Board has ever interpreted the statute in the way the majority does today. Certainly from 1971 to the present, the Department has handled millions of injured worker claims. Similarly, since 1971, the Board has heard hundreds of thousands of industrial insurance appeals involving injured workers. However, neither agency has ever taken the view that benefits are part of the calculation of wages under RCW 51.08.178. To the contrary, the language utilized by the majority has never been interpreted to include benefits such as medical or dental insurance by either one of the administrative agencies with substantial expertise in Washington’s unique Act. Under our case law, we give substantial deference to administrative agencies entrusted with the interpretation of specialized statutory enactments. See Doe v. Boeing Co., 121 Wn.2d 8, 15, 846 P.2d 531 (1993); Superior Asphalt & Concrete Co. v. Dep’t of Labor & Indus., 84 Wn. App. 401, 405, 929 P.2d 1120 (1996). Plainly, the Act is just such a specialized statutory enactment. The Department, in its capacity as administrator of Washington’s industrial insurance fund, as well as the regulator of self-insured employers, chapter 51.14 RCW, has definitive expertise in interpreting the Act. Similarly, the Board, as a representative of both labor and management, RCW 51.52.010, has considerable expertise in industrial insurance law. Thus, we should give deference to the interpretation of the provisions of RCW 51.08.178 by these entities.
The Department underwrites industrial insurance premiums by employer classification for employers subject to *830the state fund. RCW 51.16.035. At no time in the Department’s underwriting of the risk for Washington employers did the Department take into consideration the possibility that wages to be paid to injured workers might include medical and dental insurance and untold other fringe benefits. Consequently, it is clear premiums will be significantly increased15 in order for state fund employers to accommodate the increase in payouts for past and present injured workers, necessitated by the majority’s opinion.16

(3) Practical Implications of the Majority’s Policy Making

There is no principled limitation on the scope of the majority’s interpretation of RCW 51.08.178. In oral argument, counsel for Ms. Cockle took the intellectually honest view of RCW 51.08.178 by arguing that wages constitute any consideration received by an employee. This is consistent with the Court of Appeals language from Rose. While I disagree with these interpretations, they indicate a profound problem with the majority’s analysis.
The majority essentially adopts the Court of Appeals view that the language of RCW 51.08.178 relating to “other consideration of like nature received from the employer as *831part of the contract of hire” means “necessities of life.” Majority at 821. The majority instead articulates its view that wages for purposes of time loss include “readily identifiable and reasonably calculable in-kind components of a worker’s lost earning capacity at the time of injury that are critical to protecting workers’ basic health and survival.” Id. at 822. These so-called “core, nonfringe benefits,” as the majority describes them, cannot be found in the language of RCW 51.08.178.
Moreover, the majority offers very little guidance to the Department or self-insured employers as to what its policy for the scope of benefits under the Act will mean in the real world. Plainly, employers offer numerous types of benefits to employees as inducements or consideration for employment. Such benefits might include life insurance benefits, stock option plans, deferred compensation plans, profit sharing plans, social security contributions, unemployment compensation contributions, dependent care assistance plans, group legal services plans, interest free or low interest loan programs, savings plans, 401(k) matching plans, sick leave benefits, vacation benefits, death and disability benefits, charitable contributions matching programs, employer-funded scholarships and fellowships, tuition waivers, and alcohol and drug rehabilitation programs, just to name a few. How can this court, divorced from the reality of modern workplace compensation and the give and take of labor-management negotiations, determine what would be “core” to the well-being of a particular injured worker? Certainly, for an older injured worker approaching retirement age, deferred compensation plans and pension benefits might well constitute a “core benefit.” For a younger employee, vacation benefits, as Ms. Cockle originally argued, or tuition assistance programs for children in higher education, might equally be a core benefit.
Additionally, the majority implies its analysis of RCW 51.08.178 for time-loss benefits might not apply to pensions *832or death benefits under the Act. Majority at 821.17 By its terms, RCW 51.32.060 sets forth the mechanism for payment of time-loss benefits. RCW 51.32.090. That statute utilizes the definition of wages in RCW 51.08.178. Similarly, pension benefits, RCW 51.32.010, or death benefits, RCW 51.32.050, utilize the framework of RCW 51.32.060 and RCW 51.08.178. The majority cannot limit its policy making on the definition of wages to time-loss benefits only, as the statutes offer no basis whatsoever for distinguishing between time-loss, pension, or death benefits under the Act.
Finally, in other American jurisdictions, benefits have not been included in the calculation of wages in most worker compensation statutes. For example, in Morrison-Knudsen Construction Co. v. Director, Office of Workers’ Compensation Programs, 461 U.S. 624, 103 S. Ct. 2045, 76 L. Ed. 2d 194 (1983), the United States Supreme Court rejected the view that employer-funded health and welfare benefits must be included when calculating an injured worker’s wage replacement benefits under the Longshore and Harbor Workers’ Compensation Act, 33 U.S.C. § 901. The employer’s position was argued by Professor Arthur Larson, whose treatise on worker’s compensation law, 5 Arthur Larson & Lex K. Larson, Larson’s Worker’s Compensation Law § 93.01[l][a], [b] (2000), also reflects this view. See also Tabor v. Levi Strauss & Co., 33 Ark. App. 71, 801 S.W.2d 311 (1990) (excluding health and welfare benefits from statutorily defined term “wages” similar to definition provided in RCW 51.08.178, because benefits are not “money wages” or similar to room and board); see Rainey v. Mills, 733 S.W.2d 756 (Ky. Ct. App. 1987) (excluding pension plan contributions, health insurance benefits, and life insurance premiums from defined term “wages,” similar to that in RCW 51.08.178, because those benefits are not similar to board, rent, housing, and lodging); see Antilion v. N.M. State *833Highway Dep't, 113 N.M. Ct. App. 2, 820 P.2d 436 (1991) (holding retirement benefits and group insurance are not “similar advantages” to lodging and meals provided by employer under statutory definition of “wages” similar to that provided in RCW 51.08.178).
As the only member of this court to have served as a member of the Washington State Legislature, I am acutely aware of the types of battles engendered by controversies between labor and business over industrial insurance. I served in the Legislature when that body confronted worker compensation issues such as three-way industrial insurance (allowing private insurers to write industrial insurance coverage), the schedule of permanent partial disability benefits, rehabilitative services for injured workers, and complaints from the business community regarding premiums charged by the Department. These issues are bruising in nature. The majority’s decision will provoke an immediate and bitter struggle in the Legislature to address the definition of wages under RCW 51.08.178.18
I am sympathetic to the needs of injured workers in Washington. As a legislator, my record reflected that concern. I am unconvinced the benefits paid to injured workers under RCW 51.32.060 or the schedule of permanent partial disability awards adequately compensate injured workers. But this does not mean I am free as a member of this court to make expansive new industrial insurance policy in the *834guise of statutory interpretation. A decision to alter the basis for calculating wages under the Act is precisely the kind of decision the Legislature needs to make because the Legislature can hear from all parties with a stake in this controversy; it can balance the interest of employers in a stable premium obligation against the needs of workers who should be compensated for their injuries. The give and take of the legislative process can take its appropriate course.
As of now, however, benefits such as medical and dental insurance are not within the definition of wages under RCW 51.08.178.1 would reverse the decision of the Court of Appeals and the trial court in this case, and reinstate the decisions of the Department and the Board.

 Justice Philip Talmadge is serving as a justice pro tempore of the Supreme Court pursuant to Const, art. IV, § 2(a).


 I agree with Justice Guy’s observation in his concurrence in the dissent that in 1971 the Legislature could readily have chosen to recognize the phenomenon of compensating modem workers by paying for their medical and dental plans by adding such compensation to the definition of wages in RCW 51.08.178. The Legislature did not do so then and has not done so since that time.


 To accommodate the cost of impact of the majority’s analysis adding health insurance benefits to the wage calculation of RCW 51.08.178, the Department estimated a premium impact of more than five percent to employers. App. to State’s Pet. for Review. This estimate is obviously rough as it may not include the impact on pension and death benefits or the cost impact of other fringe benefits necessary to the well-being of workers.


 Part of the rationale for the majority opinion is the majority’s stated concern about health benefits for injured workers. Majority at 811. But the Legislature addressed this question in RCW 51.32.090(4)(c) (worker’s health insurance benefits restored to injured worker who returns to work in capacity other than usual job). Ironically, when House Bill 1246 was enacted in 1993, a representative of the Washington State Labor Council specifically testified benefits were not part of time-loss compensation (“worker comp typically doesn’t talk about benefits. Benefits are not a portion of the time loss calculation.” Testimony of Jeff Johnson before House Committee on Commerce and Labor, Resp. Br. by Pet’r (Feb. 16, 1993) at A). Moreover, the Department administers not only the accident fund but also the medical aid fund. RCW 51.04.030. Workers injured on the job are not deprived of medical coverage. Workers and employers pay 50 percent each for the premium contributed to the medical aid fund. RCW 51.16.140(1). Injured workers are entitled to medical coverage for injuries sustained on the job. RCW 51.32.010. The majority makes no mention of the medical aid fund or its implication for injured workers such as Dianne Cockle.


 The majority attempts to explain its view on “wages” for purposes of time loss on the one hand and pensions and death benefits on the other. Majority at 821 n.12. But a casual reader of that footnote is still left without a clear standard as to whether the majority’s “core, nonfringe benefits” are or are not recoverable when a worker or the worker’s beneficiary receives a pension or death benefits.


 In virtually every jurisdiction where the definition of wages has been expanded by judicial decision, legislative involvement has followed, narrowing the scope of such a judicial interpretation. See Ragland v. Morrison-Knudsen Co., 724 P.2d 519, 521 (Alaska 1986) (holding that health and welfare benefits could be viewed as “money rate” of compensation) (noting that Alaska legislature revised the statute to exclude medical benefits from “wages” during litigation of this case in former Alaska Stat. § 23.30.265(15) (1983)); See Ciampi v. Hannaford Bros. Co., 681 A.2d 4, 9 (Me. 1996) (noting Maine legislature acted to amend statute to restrict the fringe benefits included in wages after the court held that health and welfare benefits constituted “wages, earnings, or salary”); see Murphy v. Ampex Corp., 703 P.2d 632, 633-34 (Colo. Ct. App. 1985) (holding health and welfare benefits are analogous to board and rent) (the legislature acted to limit fringe benefit coverage to those expressly enumerated in Colo. Rev. Stat. § 8-40-201(19)(b) (1999)). Once such a bitter struggle is provoked in the legislative process, it is almost impossible to predict what kind of damage can be done to the interests of the injured workers of Washington or the state’s business community.